DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 12, 2021 is acknowledged.  The traversal is on the ground(s) that it is disagreed that there would be a serious search and examination burden.  This is not found persuasive because contrary to applicants’ contention, the search fields for all the claims is not co-extensive.  That is, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  
Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 6, 8-11, 13, 15-17, 20-22 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2021.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 5, 7, 12, 14, 18, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether a “terpolymer” or a “composition” comprising three polymers is being claimed.  That is, do applicants intend a “composition” comprising a first polymer comprising the first repeating unit, a second polymer comprising the second repeating unit and a third polymer comprising the lactam or third repeating unit?
In claims 1, 2, the basis upon which the recited weight percentages are determined is not apparent.
In claim 4, it is unclear how the polymer “Nylon 6,6” defines the “comonomer” unit.
In claims 12 and 14, it is unclear what “s” denotes.
In claim 14, it is unclear what the subscripts denote.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 19 and 23 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 4,076,664 (Pagilagan).
Pagilagan discloses a terpolyamide comprising:
a) up to 80 wt.% nylon 612 or nylon 610 segments (meets applicants’ repeating unit from first AA-BB comonomer unit and overlaps content thereof);
b) about 15 to 20 wt.% nylon 6I or nylon 6T segments (meets applicants’ repeating unit from second or third AA-BB comonomer unit and content thereof); and
meets applicants’ repeating unit from second or third AA-BB comonomer unit and content thereof).  
(e.g., abstract, C1:60-C3:2, examples, claims).
Pagilagan sets forth terpolyamides (Examples 1-4) meeting the presently claimed structural unit requirements, both in terms of the types of AA-BB comonomer units and their contents.   Inasmuch as Pagilagan’s exemplified terpolyamides are structurally the same, it is reasonably believed that they would inherently possess the same relative viscosity and melting point because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Pagilagan.
	As to claim 18, Pagilagan’s molded specimens in rectangular form, given their broadest reasonable interpretation, read on applicants’ film.
In re Thorpe, 227 USPQ 964.  Accordingly, it is not seen that either a blown film or a cast film distinguish over the rectangular shaped molded article disclosed by Pagilagan.
Pagilagan anticipates the above-rejected claims in that it is reasonably believed that the structurally similar terpolyamides set forth in the examples inherently possess the same relative viscosity and melting point.  In the alternative, given Pagilagan’s disclosure at C4:22-30, it is within the purview of one having ordinary skill in the art to prepare terpolyamides having an appropriately determined molecular weight (relative viscosity) and melting point in accordance with the ultimate properties desired with the reasonable expectation of success.
Claims 1, 2, 4, 5, 7, 12, 18, 19 and 23 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2010150533 A (Sarukawa) abstract and machine translation.
   Sarukawa discloses a composition comprising a polyamide 66/6I/6 terpolymer  (A6) comprising:
a) 75% by mass 66 component (meets applicants’ repeating unit from first AA-BB comonomer unit and content thereof);
b) 20% by mass 6I component (meets applicants’ repeating unit from second AA-BB comonomer unit and content thereof); and
meets applicants’ repeating unit from lactam comonomer unit and content thereof),
wherein the terpolymer has a melting point of 225 ˚C (meets applicants’ melting point) (e.g., abstract, [0061], examples, claims).
As to claims 1, 2 and 12, inasmuch as Sarukawa’s exemplified (A6) polyamide 66/6I/6 terpolymer is structurally the same and is governed by a similar melting point, it is reasonably believed that it would inherently possess the same relative viscosity because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Sarukawa.
As to claim 4, Sarukawa’s exemplified (A6) polyamide 66/6I/6 terpolymer has a nylon 66 unit.

As to claim 7, Sarukawa’s exemplified (A6) polyamide 66/6I/6 terpolymer meets Formula (3) wherein a = 4, b = 6, c = 75 wt.%, d = 5, e = 5 wt.%, f = 6 and g = 20 wt.%.
As to claim 18, Sarukawa’s molded specimens in plate form, given their broadest reasonable interpretation, read on applicants’ film.
As to product-by-process claims 19 and 23, case law holds that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  Accordingly, it is not seen that either a blown film or a cast film distinguish over the plate shaped molded article disclosed by Sarukawa.
Sarukawa anticipates the above-rejected claims in that it is reasonably believed that the structurally similar polyamide terpolymer governed by a similar melting point set forth in the examples inherently possesses the same relative viscosity according to ASTM D789.  In the alternative, it is within the purview of one having ordinary skill in the art to formulate a polyamide having the appropriate molecular weight (relative viscosity) in accordance with the ultimate properties desired with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010150533 A (Sarukawa) described hereinabove.
75-s-65-s-6I20  Sarukawa discloses that the copolymerization ratio of each component in the polyamide 66/6I/6 terpolymer “can be appropriately determined” [0014-0015].  Accordingly, it would have been obvious to one having ordinary skill in the art to formulate any of applicants’ recited PA66-s-6-s-6I terpolymers with the reasonable expectation of success as per such falling within the inventive disclosure set forth by Sarukawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765